DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 12/8/2020 in which claims 1-14, 21, and 25 have been canceled, claims 15-17 and 24 have been amended.  The status identifier of claim 15 should read Currently Amended instead of Previously Presented, as there is an amendment to the claim.  Thus, the claims 15-20, 22-24, and 26-27 are pending in the application.  
Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to providing goods or services to a user associated with a contribution without significantly more. 
Claim 15 is directed to a device, which is one of the statutory categories of invention (Step 1: YES).
Claim 15 is directed to a device comprising: a computer in communication with a database containing information on goods and services; an input device in communication with the computer adapted to receive input from a plurality of users, the input device associating each user with a contribution, forming a plurality of contributions, in a predetermined amount towards a designated target contribution amount associated with one or more goods or services until a predetermined time period expires; an output device in communication with the computer wherein responsive to a contribution being made the computer updates and displays on the output device, a numerical indicator of a proportion of the designated target contribution amount contributed; providing, by the computer, each of the users with an ability to trade off a first parameter against a second parameter in a fully the computer wherein responsive to the expiration of the predetermined time period and satisfaction of the designated target contribution amount, the computer randomly selects one of the plurality of contributions and thereby delivers goods or services to the user associated with the randomly selected contribution, and displays on the output device the selected one of the plurality of contributions.  These limitations (with the exception of italicized limitations), under their broadest reasonable interpretation, describe the abstract idea of providing goods or services to a user associated with a contribution and correspond to a Certain Methods of Organizing Human Activity (fundamental economic practices or principles).  The computer, a database, an input device, and an output device limitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 15 recites an abstract idea (Step 2A-Prong 1: YES).
The judicial exception is not integrated into a practical application because the additional limitations of a computer, a database, an input device, and an output device result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a computer, a database, an input device, and an output device are recited at a high level of generality, and under their broadest reasonable interpretation comprises a generic computer device.  The presence of a generic computer device does nothing more than to implement the claimed invention (MEPEP 2106.05(f)).  The limitation (with the exception of italicized limitation) an input device in communication with the computer adapted to receive input from a plurality of users, the input device associating each user with a contribution, forming a plurality of contributions, in a predetermined amount towards a designated target contribution amount associated with one or more goods or services until a predetermined time period expires; an output device in communication with the computer wherein responsive to a contribution being made the computer updates and displays on the output device, a numerical indicator of a proportion of the designated target contribution amount contributed amount to mere data gathering, which is a form of insignificant extra-solution activity.  Therefore, the recitations Step 2A-Prong 2: NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computer, a database, an input device, and an output device are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The limitations, which have been identified as insignificant extra-solution activity in Step 2A, should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, and conventional function when it is claimed in a merely generic manner.  Thus, the limitations (with the exception of italicized limitations) an input device in communication with the computer adapted to receive input from a plurality of users, the input device associating each user with a contribution, forming a plurality of contributions, in a predetermined amount towards a designated target contribution amount associated with one or more goods or services until a predetermined time period expires; an output device in communication with the computer wherein responsive to a contribution being made the computer updates and displays on the output device, a numerical indicator of a proportion of the designated target contribution amount contributed amounts to mere collection and display of data which is well-understood, routine, and conventional activity of a computing device when it is claimed in a merely generic manner (MPEP 2106.05(d)(ii)).  Thus, these limitations do not amount to add significantly more.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 15 is not patent eligible.
Dependent claim 16 further define the abstract idea that is present in the independent claim 15 and thus correspond to Certain Methods of Organizing Human Activity and hence is abstract in nature for the reason presented above.  Dependent claim does not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claim 16 is directed to an abstract idea.  Thus, the claims 15-16 are not patent-eligible. 
Claims 17-20, 22-24, and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to providing benefit of a transaction to one entity associated with a contribution without significantly more. 
Claim 17 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 17 recites a series of steps, e.g., publicising the benefit of the transaction; publicising a predetermined period of time by which the transaction must be concluded; publicising a predetermined number of contribution portions that comprise the transaction; distributing said predetermined number of contribution portions to the plurality of entities within said predetermined period of time; providing each of the plurality of entities with an ability to trade off a first parameter against a second parameter in a fully informed manner; and responsive to said predetermined number of contribution portions being distributed by said predetermined time, selecting one contribution portion and an entity associated with that contribution portion thereby awarding benefit of the transaction.  These limitations, under their broadest reasonable interpretation, describe the abstract idea of providing benefit of a transaction to one entity associated with a contribution and correspond to a Certain Methods of Organizing Human Activity (fundamental economic practices or principles).  The claim does not recite additional limitations.  Thus, the claim 17 recites an abstract idea (Step 2A-Prong 1: YES).
	The claim 17 does not recite any additional limitations and thus the claim is directed to an abstract idea (Step 2A-Prong 2: YES and Step 2B: NO).  Thus, the claim 17 is not patent eligible.
Similar arguments can be extended to claim 24 and hence the claim 24 is rejected on similar grounds as claim 17.
Dependent claims 18-20, 22-23, and 26-27 further define the abstract idea that is present in their respective independent claims 17 and 24 and thus correspond to Certain Methods of Organizing Human Activity and hence is abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 18-20, 22-23, and 26-27 are directed to an abstract idea.  Thus, the claims 17-20, 22-24, and 26-27 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chau et al., US Patent No. 7,024,375 in view of Shaw et al., US Patent No. 9,760,936.
Regarding claim 15, Chau discloses a dedicated device implementing time-based collaborative contributions for goods or services, said dedicated device comprising:
a computer in communication with a database containing information on goods and services (col. 8, lines 5-60, a ticket for lottery represents goods)
an input device in communication with the computer adapted to receive input from a plurality of users, the input device associating each user with a contribution, forming a plurality of contributions, in a predetermined amount towards a designated target contribution amount associated with one or more goods or services until a predetermined time period expires (col. 8, lines 5-60, lottery games; col. 9, lines 16-36, ticket; col. 10, lines 1-57, lottery game, buyers of the winning tickets); 
an output device in communication with the computer wherein responsive to a contribution being made, the computer updates and displays on the output device, a numerical indicator of a proportion of the designated target contribution amount contributed;
providing, by the computer, each of the users with an ability to trade off a first parameter against a second parameter in a fully informed manner (col. 10, lines 32-57, winning ticket; col. 11, lines 5-9, ticket is the primary claim mechanism; col. 11, lines 25-29; col. 11, lines 48-60); and
a timer in communication with the computer wherein responsive to the expiration of the predetermined time period and satisfaction of the designated target contribution amount, the computer randomly selects one of the plurality of contributions and thereby delivers goods or services to the user associated with the randomly selected contribution, and displays on the output device the selected one of the plurality of contributions (col. 10, lines 32-57; col. 11, lines 5-9; col. 11, lines 25-29; col. 11, lines 48-60).  
Chau does not specifically disclose
an output device in communication with the computer wherein responsive to a contribution being made the computer updates and displays on the output device, a numerical indicator of a proportion of the designated target contribution amount contributed.
However, Shaw discloses
an output device in communication with the computer wherein responsive to a contribution being made the computer updates and displays on the output device, a numerical indicator of a proportion of the designated target contribution amount contributed (col. 7, lines 23-40; col. 11, lines 9-14; col. 11, lines 23-33; Fig. 5, 7, 11).
Chau does not disclose displaying the target contribution amount in order to keep the process of contribution transparent to its users.  However, Shaw provides such a disclosure.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the above-noted disclosure of Chau with the above-noted disclosure of Shaw.  The motivation for modifying the disclosure of Chau would have been to keep track of the contributions and also provide clarity to its contributors.
Regarding claim 16, Chau discloses wherein the device includes a predetermined number of tickets and each ticket is associated with one or the plurality of contributions and whereby the predetermined number of tickets are made available for distribution for a specified transaction for the predetermined period of time, and whereby the specified transaction must be completed by no later than said predetermined period of time, and wherein said predetermined number of tickets is publicised; and wherein said predetermined period of time is publicised; and wherein transaction result is publicised; and wherein responsive to all of said predetermined number of tickets are distributed by said predetermined period of time then the ticketing system is adapted to randomly select one ticket and award an entity associated with that ticket distribution of the specified transaction (col. 8, lines 5-60; col. 9, lines 3-36; col. 10, lines 1-57; col. 1, lines 5-9; col. 11, lines 25-29; col. 11, lines 48-60).  
Regarding claim 18, Shaw discloses wherein each of the contribution portions are equal in value and comprise, when combined, said transaction (col. 7, lines 23-40; col. 11, lines 9-14; col. 11, lines 23-33, Fig. 5, 7, 11).
Chau does not mention the amount of contribution by the users.  However, Shaw discloses such a feature.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the above-noted disclosure of Chau with the above-noted disclosure of Shaw.  The motivation for modifying the disclosure of Chau would have been to maintain equal contributions from its contributors.
Claims 17, 19-20, 22-24, and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chau et al., US Patent No. 7,024,375 in view of Sakaue et al., US Patent Application No. 2007/0288262.
Regarding claim 17, Chau discloses a method for awarding benefit of a transaction to one entity of a plurality of entities that collaborate on said transaction, said method comprising: 
publicising the benefit of the transaction (col. 8, lines 5-60, ticket for a game or lottery);
publicising a predetermined period of time by which the transaction must be concluded (col. 10, lines 32-48, final determination of the outcome (i.e. gaming event or lottery game publicises time period for participating);
publicising a predetermined number of contribution portions that comprise the transaction;
distributing said predetermined number of contribution portions to the plurality of entities within said predetermined period of time; 
providing each of the plurality of entities with an ability to trade off a first parameter against a second parameter in a fully informed manner (col. 10, lines 32-57, winning ticket; col. 11, lines 5-9, ticket is the primary claim mechanism; col. 11, lines 25-29; col. 11, lines 48-60); and
responsive to said predetermined number of contribution portions being distributed by said predetermined time, selecting one contribution portion and an entity associated with that contribution portion thereby awarding benefit of the transaction (col. 10, lines 32-57; col. 11, lines 5-9; col. 11, lines 25-29; col. 11, lines 48-60).  
Chau does not specifically disclose
publicising a predetermined number of contribution portions that comprise the transaction;
distributing said predetermined number of contribution portions to the plurality of entities within said predetermined period of time.
However, Sakaue discloses
publicising a predetermined number of contribution portions that comprise the transaction ([0052]);
distributing said predetermined number of contribution portions to the plurality of entities within said predetermined period of time ([0052]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the above-noted disclosure of Chau to include the above-noted disclosure of Sakaue in order to advertise the number of tickets required in order to participate in a lottery game.  
Regarding claim 19, Chau discloses wherein probability of selecting any one contribution portion is equal to selection of any other contribution portion (col. 10, lines 32-57).
Regarding claim 20, Chau discloses representing a contribution portion by a ticket (col. 8, lines 5-60).
Regarding claim 22, Chau discloses wherein the first parameter is a value of a good or service (col. 10, lines 32-57, winning ticket; col. 11, lines 5-9, ticket is the primary claim mechanism; col. 11, lines 25-29; col. 11, lines 48-60).
Regarding claim 23, Chau discloses wherein the second parameter is a probability of gaining title to a goods or service (col. 10, lines 32-57, winning ticket; col. 11, lines 5-9, ticket is the primary claim mechanism; col. 11, lines 25-29; col. 11, lines 48-60).
Claims 24 and 26-27 are substantially similar to claims 17 and 22-23, and hence rejected on similar grounds.
Response to Arguments
Examiner withdraws claim objections of claim 15 in view of amendment to the claim.
Examiner withdraws 35 U.S.C. 112, second paragraph rejection of claim 16 in view of amendment to the claim.
Applicant's arguments filed dated 12/8/2020 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 15-27 under 35 U.S.C. 101, Applicant states that the claims as stated and amended are directed to a device and/or methodology that is not an abstract idea within the meaning of section 101.  Claim 15 is clearly a device (apparatus) that is not “a method of organizing human activity.  Second, the methodology presented provides a set of steps for combining data that is not a human activity.  
Examiner respectfully disagrees and notes that when the claim limitations are considered under Step 2A, Prong One, it was determined that the claim recites an abstract idea of providing goods or services to a user associated with a contribution (for claims 15-16) and providing benefit of a transaction to one entity associated with a contribution (for claims 17-20, 22-24, and 26-27).  The additional limitations of an apparatus do not necessarily restrict the claim from reciting an abstract idea.  Under Step 2A, Prong Two, the apparatus limitations simply applies the abstract idea without providing any technical/technology improvements.  Thus, the apparatus limitations do not transform an abstract idea into a practical application.  Under Step 2B, the claim does not recite an inventive concept and the additional limitations do not amount to add significantly more.  Thus, these arguments are not persuasive.
With respect to the rejection of claims 15-27 under 35 U.S.C. 103(a), Applicant states that claim 15 (and claims 17 and 24) recite, providing, … an ability to trade off a first parameter against a second parameter in a fully informed manner. 
Examiner notes that in this office action, Examiner relies on Chau for disclosing these limitations as presented above under 35 U.S.C. 103 rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693